690 S.E.2d 853 (2010)
In the Matter of Ike A. HUDSON.
No. S10Y0618.
Supreme Court of Georgia.
March 15, 2010.
Paula J. Frederick, General Counsel, Jonathan W. Hewett, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
*854 Ike A. Hudson, Newnan, for appellee.
PER CURIAM.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel, recommending that the Court grant Ike A. Hudson's petition for reinstatement. In 2008 this Court accepted Hudson's petition for voluntary discipline and imposed a one-year suspension, based on his failure to do promised legal work for two clients despite accepting retainers from them, and his failure to communicate with these clients. In the Matter of Hudson, 283 Ga. 79, 656 S.E.2d 531 (2008). Reinstatement was conditioned upon satisfactory proof to the Review Panel that Hudson had reimbursed the retainers paid by the two clients. Id. at 80, 656 S.E.2d 531.
In support of his petition for reinstatement, Hudson submitted copies of cancelled checks payable to the clients as well as proof that he satisfied the judgment one client obtained against him. The State Bar agreed that Hudson had met the condition for reinstatement, and the Review Panel also concluded that Hudson had repaid the retainers and recommended that this Court grant the petition for reinstatement.
After reviewing the record, the Court agrees that Hudson has satisfied the condition for reinstatement. Accordingly, as Hudson has met the procedural and legal requirements to be readmitted to the State Bar of Georgia, this Court hereby approves his petition for reinstatement and orders that Ike A. Hudson be reinstated as an attorney licensed to practice law in the State of Georgia.
Petition for reinstatement accepted.
All the Justices concur.